ACCEPTED
                                                                                       04-14-00899-cv
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                 4/30/2015 4:24:07 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                             No. 04-14-00899-CV

LAURA LETICIA ZEPEDA                   §        IN THE COURT OF APPEALS
                                                              FILED IN
                                                              4th COURT OF APPEALS
VASQUEZ, individually and on           §                       SAN ANTONIO, TEXAS
behalf of the ESTATE OF JOSE           §                      04/30/2015 4:24:07 PM
ABRAHAM VASQUEZ JR.,                   §                          KEITH E. HOTTLE
Appellant,                             §                               Clerk
                                                            FOURTH DISTRICT
                                       §
v.                                     §
                                       §
LEGEND NATURAL GAS III                 §               SAN ANTONIO, TEXAS
L.P., et al., Appellees.

 VIRTEX APPELLEES’ MOTION FOR EXTENSION
      Virtex Operating Co. Inc. and Virtex Holdings L.L.P. (collectively,

“the Virtex appellees”), two of the appellees, make this motion for extension

of time for their appellees’ brief.


                              I. BACKGROUND
      1. This motion is made under Rules of Appellate Procedure 10.5(b)

and 38.6(d).

      2. Counsel for the Virtex appellees conferred with counsel for the

appellant and confirmed that the relief sought by this motion is not opposed.

      3. This is the Virtex appellees’ first motion for extension of time for

the filing of its appellees’ brief. TEX. R. APP. P. 10.5(b)(1)(D).




                                       1
                      II. GROUNDS AND AUTHORITIES
          4. The Court may, under Rule of Appellate Procedure 38.6(d), extend

the time to file a brief.

          5. The online docket shows an April 30, 2015, deadline for appellees’

briefs.

          6. The Virtex appellees request an additional 14 days (to May 14,

2015), to file their appellees’ brief. Brian Miller, the undersigned lead

appellate counsel for the Virtex appellees, has spent a substantial part of the

briefing period so far on the following matters, among others: (1) preparing

trial and appellate court filings in opposition to a Rule of Civil Procedure

202 petition for pre-suit depositions in In re Madrigal, No. 15-124-D, in the

105th District Court, Kleberg County, and No. 13-15-203-CV in the

Thirteenth Court of Appeals; (2) preparing summary judgment motions in a

commercial construction defect case, Hensel Phelps Inc. v. Royal American

Services Inc., No. 2014-593, in the 11th District Court, Harris County; and

(3) preparing for and attending oral argument in the appeal of a wrongful

death case, Westfreight Systems Inc. v. Heuston, No. 4-14-124-CV, in this

Court. A 14-day extension is requested to provide ample time for the

preparation of a brief of desired quality in this case.

          7. For these reasons, good cause exists for the requested extension.



                                          2
      8. The facts in this motion are within the personal knowledge of the

attorney signing this motion. TEX. R. APP. P. 10.2.


                          PRAYER FOR RELIEF

      For the reasons stated above, the Virtex appellees ask that the Court

grant an extension of time to May 14, 2015, to file their appellees’ brief.

                                       Respectfully submitted,

                                       /s/ Brian Miller
                                       Brian Miller (lead)
                                       State Bar No. 24002607
                                       Christopher Lowrance
                                       State Bar No. 00784502

                                       ROYSTON RAYZOR
                                       VICKERY & WILLIAMS L.L.P.
                                       Frost Bank Plaza, Suite 1300
                                       802 N. Carancahua St.
                                       Corpus Christi, TX 78401
                                       Tel. No. (361) 884-8808
                                       Fax No. (361) 884-7261
                                       E-mail: brian.miller@roystonlaw.com

                                       Appellate counsel for the Virtex
                                       appellees




                                       3
                  CERTIFICATE OF CONFERENCE
      On April 30, 2015, the undersigned conferred by telephone with

Jeffrey Dorrell, counsel for the appellees, who advised that the extension

sought by this motion is not opposed.

                                        /s/ Brian Miller
                                        Brian Miller


                      CERTIFICATE OF SERVICE
      I certify that a true copy of this document was served via the e-filing

system (if the individual was registered for service) and as shown below on

April 30, 2015:

Email: jdorrell@hanszenlaporte.com          Email: ihuron@lawdcm.com
Jeffrey L. Dorrell                          Isaac J. Huron
HANSZEN LAPORTE L.L.P.                      DAVIS CEDILLO & MENDOZA INC.
11767 Katy Fwy., Ste. 850                   McCombs Plaza, Suite 500
Houston, TX 77079                           755 E. Mulberry Ave.
                                            San Antonio, TX 78212
Attorney for appellant Leticia
Zepeda Vasquez                              Attorney for appellee Legend
                                            Natural Gas III, LP and Legend
                                            Natural Gas, LLC




                                        4
Email: jeg@gvlaw.net                    Email: dortega@namanhowell.com
Jose E. Garcia                          rmcnitzky@namanhowell.com
GARCIA & VILLARREAL L.L.P.              David L. Ortega
4311 N. McColl Rd.                      Richard McNitzky
McAllen, TX 78504                       NAMAN HOWELL SMITH
                                        & LEE P.L.L.C.
Attorney for appellee XTO Energy,       Union Square II
Inc.                                    10001 Reunion Place, Suite #600
                                        San Antonio, TX 78216

                                        Attorney for appellees Lewis Energy
                                        Group, LP and Lewis Petro
                                        Properties, Inc.

Email:babernathy@dakpc.com              Email: mrodriguez@atlashall.com
William A. Abernethy                    E. Michael Rodriguez
DONNELL ABERNETHY &                     ATLAS HALL & RODRIGUEZ L.L.P.
KIESCHNICK P.C.                         P.O. Box 6369
555 N. Carancahua, Ste. 1700            50 W. Morrison Rd., Ste. A
Corpus Christi, TX 78401-0853           Brownsville, TX 78523-6369

Attorney for appellee Rosetta           Attorney for appellees Enterprise
Resources Operating, LP                 Products Holdings L.L.C. and
                                        Enterprise Products Company

                                    /s/ Brian Miller
                                    Brian Miller




                                    5